Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered November 6, 1995, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he stabbed the complainant with a knife is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245; People v Mora, 207 AD2d 914). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620; People v Allaway, 246 AD2d 661), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The detailed testimony of the victim and his roommate, a witness to the crime, was sufficient to sustain the judgment of conviction. Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.